Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 requires among other things:” … determining a  resource intensity of the instruction; selecting a rotation order based on the  resource intensity, wherein a first rotation order is associated with priority instructions designated as resource intensive and a second rotation order, different from the first rotation order, is associated with  instructions designated as non-resource intensive; selecting an issue queue of the plurality of issue queues based on the selected rotation order… .“  The closest prior art includes Jensen (patent No. 7,657,883) and. Sadasivam (patent application publication No. 2019/016487).
Jensen (patent No. 7,657,883) taught A method comprising: receiving an instruction for dispatch to one of a plurality of issue queues (e.g., see fig. 2 and col. 29, lines 25-55); determining a priority status of the instruction; selecting a rotation order based on the priority status (e.g., see figs. 16A,16B ([round robin[O] and round robin [1]) , wherein a first rotation order is associated with priority instructions and a second rotation order, different from the first rotation order (e.g., see fig. 16B and col. 33, lines 1-59), and dispatching the instruction to the selected issue queue (e.g., see fig. 13 and col. 29, lines 25, lines 25- 55). Sadasivam (patent application publication No. 2019/016487) taught that the second rotation order was associated with non-priority instructions; selecting an issue queue of the plurality of issue queues based on the However Jensen and Sadasivam did not disclose “…determining a  resource intensity of the instruction; selecting a rotation order based on the  resource intensity, wherein a first rotation order is associated with priority instructions designated as resource intensive and a second rotation order, different from the first rotation order, is associated with  instructions designated as non-resource intensive; selecting an issue queue of the plurality of issue queues based on the selected rotation order… .”

The other independent claims recite similar limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



/ERIC COLEMAN/Primary Examiner, Art Unit 2183